        Case 1:19-cv-00021-VSB-BCM Document 346
                                            347 Filed 02/17/21
                                                      02/18/21 Page 1 of 1




February 17, 2021


Via ECF
Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse                             2/18/2021
40 Foley Square
New York, NY 10007

Re:      DISH Network L.L.C. et al. v. Asia TV USA Ltd. et al.
         Case No. 19-cv-00021

Dear Judge Broderick:

       Defendants Asia TV USA Ltd. (“Asia TV”), Asia Today Ltd. (“ATL”), and Living
Communications Inc. (“LCI,” collectively “Defendants”) write to request an extension of one
business day to the briefing schedule set by the Court on Plaintiffs’ Motion for an Order of
Attachment (“Motion”). Dkt. No. 340.

       I received my first COVID vaccination shot last night and am now experiencing severe
adverse side effects that have temporarily impacted my ability to work. According to my
physician, these adverse symptoms will pass in the next day or two.

        Defendants propose that the filing deadline for their opposition brief be extended from
Friday, February 19 to Monday, February 22, 2021, and that Plaintiffs DISH Network LLC and
Sling TV LLC’s (“Plaintiffs”) reply brief receive a reciprocal extension from Friday, March 5 to
Monday, March 8, 2021. Plaintiffs’ counsel has graciously consented to this proposed
extension. No extensions to the briefing schedule on the Motion have previously been
requested.

         Defendants thank the Court for its time and consideration.

Best,

/s/ Robert M. Barta

Robert M. Barta, Esq.
BARTA | TATE


cc: Counsel for Plaintiffs
